IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF D.F., A MINOR        : No. 274 WAL 2017
                                        :
                                        :
PETITION OF: S.S., NATURAL MOTHER       : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.